DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 6, 18, 19, 21, 23, 31, 32, 34, 36, 38, 39, 41, 43 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KIM et al PG PUB 2017/0374656.
Re Claims 1, 18, 31 and 38, KIM et al teaches a method of allocating resource in a wireless system, a UE (a processor coupled to a memory: means for identifying and allocating; means for transmitting; CRM) receiving an allocated uplink resource region (allocating a bandwidth; identifying an uplink resource) for transmission of UCI from a BS, the UCI through the allocated uplink resource region on at least one uplink cell wherein the uplink resource region includes one PUCCH resource (identifying channels) wherein the PUCCH resource is mapped to multiple RB pairs wherein the RB includes a plurality of symbols [0025, 0061] wherein the UE transmitting the PUCCH (at least one identified channel) based on the PUCCH resource (allocated bandwidth and allocated quantity of symbol).

Re Claims 4, 21, 34, 41, PUCCH corresponds to a first UE.
Re Claims 6, 23, 36, 43, a PUCCH format (at least one identified channels) are allocated/spanned with a number of symbols in the PUCCH resource (the uplink resource) [0319].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 20, 33 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al PG PUB 2017/0374656 in view LEE et al PG PUB 2019/0246387.
Re Claims 3, 20, 33 and 40, KIM et al teaches the uplink subframe (See figure 4) includes data region for transmitting PUSCH for transporting user data [0079] but fails to explicitly teach identifying a URLCC.  LEE et al teaches in a figure 4, UL subframe that includes a data region for supporting one or more PUSCHs to carry user data allocated in the data region.  LEE et al further teaches a cell can be configured to support different usage scenario for supporting different services or user data such as URLCC, sidelink, mMTC [0161].  One skilled in the art would have been motivated to support .
Claims 5, 22, 35 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al PG PUB 2017/0374656 in view HE et al PG PUB 2018/0249458.
Re Claims 5, 22, 35 and 42, KIM et al fails to explicitly teach at least two of the identified channel corresponds to a single UE.  However, HE et al teaches a UE (the single UE) can be configured to send PUCCH and SRS (at least two identified channel) in the same subframe [0032].  One skilled in the art would have been motivated to have configured the same UE to send the PUCCH and SRS in the same subframe to minimize the signaling between BS and UE.  Therefore it would have been obvious to one skilled in the art to have combined the teaching.
Claims 24, 37, 44 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al PG PUB 2017/0374656 in view Madan et al PG PUB 2016/0309476.
Re Claims 24, 37, 44, KIM et al fails to explicitly teach “allocated quantity of symbols…differs between the uplink resource and a subsequent uplink resource.”.  However, Madan et al teaches each symbol of an RB can vary depending on MSC selected for uplink transmission for a given UE based on the SINR for the given UE [0041].  One skilled in the art would have been motivated to have modified the “quantity of symbols” between subsequent uplink resources based on the uplink SINR to improve throughout rate.  Therefore it would have been obvious to one skilled in the art to have combined the teaching.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571272. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHI HO A LEE/Primary Examiner, Art Unit 2472